NUMBER 13-12-00670-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

WILLIE MICHAEL MWACHANDE,                                                 Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 372nd District Court
                         of Tarrant County, Texas.


                                      ORDER
    Before Chief Justice Valdez and Justices Rodriguez and Garza
                          Order Per Curiam
      This Court has received the appellate record in the above-styled cause. State’s

Exhibit No. 29, a DVD-R recording of appellant’s interview with the Fort Worth Police

Department, is not included therein. Accordingly, the clerk of the trial court is hereby

ORDERED to forward State’s Exhibit No. 29, admitted at trial in trial court cause

number 1262338D, to this Court within FIFTEEN days from the date of this order. See
TEX. R. APP. P. 34.6(g)(2) (“On any party’s motion or its own initiative, the appellate

court may direct the trial court clerk to sent it any original exhibit.”).

       IT IS SO ORDERED.


                                                    PER CURIAM

Do Not Publish.
TEX. R. APP. P. 47.2(b)
Delivered and filed the
20th day of December, 2013.




                                                2